Citation Nr: 1612356	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-05 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2010; a statement of the case was issued in December 2012; and a substantive appeal was received in January 2013.   

The Veteran, in his March 2015 Brief, stated that his service connected disabilities were causing significant effects on his occupation.  The Veteran requested that the VA adjudicate the issue of entitlement to a TDIU.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.
 
In an August 2014 correspondence, the Veteran raised the issue of entitlement to a separate rating for diabetic retinopathy.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2013 substantive appeal (VA Form 9) and in his March 2015 Brief, the Veteran stated that his disabilities have become more severe since his most recent VA examinations.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

The Board finds that new examinations are warranted in light of the Veteran's statements regarding an increase in severity of his disabilities and his specific requests for new examinations.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of the peripheral neuropathy to the lower extremities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner should opine whether the disability in each lower extremity is manifested by complete paralysis of the extremity; severe incomplete paralysis of the extremity; moderate incomplete paralysis of the extremity; or mild incomplete paralysis of the extremity.  

The examiner should also discuss the functional limitations of the Veteran's disability as it pertains to his current occupation.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  The RO should schedule the Veteran for a VA cardio examination for the purpose of determining the current severity of his coronary artery disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should also discuss the functional limitations of the Veteran's disability as it pertains to his current occupation.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




